While I concur in the opinion per curiam this day delivered, it is my judgment that when a jury in a homicide case returns a verdict with the death sentence and that sentence is so grossly unjustifiable under the facts as is the case here, the Court should consider this as all the evidence necessary that the verdict was the product of prejudice or bias or passion or some other inadmissible motive or consideration, contrary to the due process clauses of state and federal constitutions, which require impartiality in judicial tribunals, and that this should be announced as a rule of adjudication applicable to this and to all homicide cases in the future. If this were done in this case, nothing further need be said.